DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5, 6, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilbert et al.  (US 20130335682 A1).
Regarding claims 5 and 12, Gilbert discloses a switchable naked-eye full-parallax stereoscopic display device (figs. 4B), comprising: 

the light source module (456 of fig. 4B) configured to emit light rays according to the signals transmitted by the chief processor, the light source module connecting to the chief processor;
the light emission controlling module (458 of fig. 4A) configured to further control, the light rays emitted by the light source module, according to the signals transmitted by the chief processor, and providing a source of light to the image displaying module (460 and 464 of fig. 4A), the light emission controlling module disposed on the light source module and connecting to the chief processor (454 of fig. 4B); and
the image displaying module (464 of fig. 4B) configured to display images according to the signals transmitted by the chief processor, the image displaying module disposed on the light emission controlling module and connecting to the chief processor;
wherein the light source module (454 and 456 of fig. 4B) and the light emission (458 of fig. 4B) controlling module consist of a backlight structure (456 of fig. 4B) providing the source of light for the image displaying module (460 and 464 of fig. 4B).
Regarding claim 6, Gilbert further discloses the device according to claim 5, wherein the light source module comprises a light adjusting driver (454 of fig. 4B) and a light bead array (456 of fig. 4B, has arrays) connecting to the light adjusting driver; the light emission controlling module comprises a second driver (458 of fig. 4B) and a gray-level display panel body connecting to the second driver (460 of fig. 4B, [0081] A Dimming/Polarization Controller 458 receives the backlight control signal and the input video/image signal, which are utilized to .

Claims 5 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (US 20100097449 A1).
Regarding claims 5 and 12, Jeong discloses a switchable naked-eye fall-parallax stereoscopic display device (fig. 3), comprising: 
a chief processor (31 of fig. 3) configured to transmit signals to a light source module (LS, 38, and 39 of fig. 3), a light emission controlling module (37 of fig. 3), and an image displaying module (35 of fig. 3);
the light source module (LS, 38, and 39 of fig. 3) configured to emit light rays according to the signals transmitted by the chief processor ([0032]), the light source module connecting to the chief processor ([0037] the processor connects to the light source);
the light emission controlling module (37 of fig. 3) configured to further control the light rays emitted by the light source module ([0033] The active light splitting element 37 transmits light from the backlight unit 38 without a conversion of the light in a 2-dimensional (2D) mode through an electrical control. The active light splitting element 37 partially shields light from the 
the image displaying module (35 of fig. 3) configured to display images according to the signals transmitted by the chief processor (31, 32, and 35 of fig. 1), the image displaying module disposed on the light emission controlling module and connecting to the chief processor (35 of fig. 3, [0039 and 0030]);
wherein the light source module and the light emission controlling module consist of a backlight structure providing the source of light for the image displaying module (38 of fig. 3, [0031, 0032]);

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 20100097449 A1) in view of Gilbert et al.  (US 20130335682 A1).
Regarding claim 1, Jeong discloses a switchable naked-eye fall-parallax stereoscopic display device (fig. 3), comprising: 
a chief processor (31 of fig. 3) configured to transmit signals to a light source module (LS, 38, and 39 of fig. 3), a light emission controlling module (37 of fig. 3), and an image displaying module (35 of fig. 3);
the light source module (LS, 38, and 39 of fig. 3) configured to emit light rays according to the signals transmitted by the chief processor (31 of fig. 3, [0032]), the light source module connecting to the chief processor ([0037] the processor connects to the light source);
the light emission controlling module (33 and 37 of fig. 3, driving the light rays) configured to further control the light rays emitted by the light source module ([0033] The active light splitting element 37 transmits light from the backlight unit 38 without a conversion of the light in a 2-dimensional (2D) mode through an electrical control. The active light splitting 
the image displaying module (35 of fig. 3) configured to display images according to the signals transmitted by the chief processor (31, 32, and 35 of fig. 1), the image displaying module disposed on the light emission controlling module and connecting to the chief processor (35 of fig. 3, [0039 and 0040]);
wherein the light source module and the light emission controlling module consist of a backlight structure providing the source of light for the image displaying module (38 of fig. 3, [0031 and 0032]);
the light source module comprises an electrical control of the backlight unit ( 38 of fig. 3, performs in 3D mode and 2D mode through an electrical control, [0033 and 0086])  and a light 
the light emission controlling module comprises a second driver (33 of fig. 3) and a gray-level display panel body (37 of fig. 3) connecting to the second driven the image displaying module (35 off ig. 3) comprising a first driver (32 of fig. 3) and a color display panel body (RGB and 35 of fig. 3) connecting to the first driver (32 of fig. 3);
the chief processor connects to the electronic control of the backlight unit (38 of fig. 3, [0033 and 0086]), the first driver (32 of fig. 3), and the second driver (33 of fig. 3);
when the naked-eye stereoscopic display device is in a 3D display mode (Examples: figs. 8A-8B, 10A-10C, 12A-12D for 3D mode), the color display panel body displays a 3D image consisted of a plurality of assembling sub images (RGB and 35 of fig. 3), the color display panel body comprising a plurality of assembling traits ([0030] CFA1, LC1, TFTA1, GLS2, and POL2) configured to display the assembling sub images (RL, GL, BL and RR, GR, BR of figs. 8A and 8B);
the light source module and the light emission controlling module consist of a point light source structure providing the source of light for the image displaying module (36 and 37 of fig. 3.  Examples: figs. 8A-8B, 10A-10C, and 12A-12D for 3D mode, figs. 7A-7B, 9A-9C, and 11A-11D for 2D mode); 
the dot light source structure comprises transparent regions disposed on the gray-level display panel body and corresponding to the assembling units (W of figs. 4-6, W is a transparent region, see figures 7A-12D), the transparent regions are transparent (W of figs. 4-6; Examples: W of figs. 8A-8B, 10A-10C, and 12A-12D for 3D mode, W of figs. 7A-7B, 9A-9C, and 11A-
the light rays emitted from the light bead array go through the transparent regions (W of figs 4-6 and 8A-8B, 10A-10C, and 12A-12D for 3D mode, W of figs. 7A-7B, 9A-9C, and 11A-11D for 2D mode) and provide diffracted rays for corresponding assembling units to form parallax in viewing the image (36 of fig. 3, [0011]; Examples: figs. 8A-8B, 10A-10C, 12A-12D;  [0084], to form parallax);
when the naked-eye stereoscopic display device is in a 2D display module (Examples: figs. 7A-7B, 9A-9C, and 11A-11D for 2D mode) the light source module and the light emission controlling module consist of a surface light source structure (POL3, GLS3, TFTA2, GLS4, and POL4, and 36 of fig. 3) providing the source of light for the image displaying module (35 of fig. 5); and 
the color display panel body displays a 2D image (35 of figs. 3, 7A-7B, 9A-9C, and 11A-11D); 
the light bead array presents a first gray image corresponding to the 2D image (38 of figs. 3, 7A-7B, 9A-9C, and 11A-11D, the light source has a first gray image, and the backlight is through the electrical control, [0033 and 0086]) and the light rays of which are changed in different regions and different brightness ([0033] an electrical control the light rays; [0039, 0040, and 0050] In the 2D mode, the controller 31 supplies the digital white data to the data drive circuit of the second driver 33. Red, Blue, and Green have different regions and different brightness); 

It is noted that Jeong teaches the backlight unit (38 of fig. 3) and suggests controlling light from the light source module into light in the form of a surface light source in a 2-dimensional (2D) mode to display a video signal of a 2D format on the first backlit display element, and controlling light from the light source module into light in the form of a plurality of line light sources, that are spaced apart from one another at a uniform distance, in a 3-dimensional (3D) mode to display a video signal of an N-view 3D format on the first backlit display element ([0011]). 
However, Jeong is silent about a light adjusting driver as claimed.
Gilbert discloses the switchable 2D/3D display (figs. 1, 2A, 2B, 4A, 4B,  8 and 9) comprises a light adjusting driver (454 of fig. 4B) for driving the backlight, dimming/polarization, and color LCD for the 2D mode and 3D mode (456, 460, and 464 of fig. 4B), wherein the display displays the 2D image in the 2D display area and 3D image in the 3D display area (900, 902, and 904 of fig. 9, [0118]).
Taking the teachings of Jeong and Gilbert together as a whole,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light adjust driver and the 2D and 3D display areas of Gilbert into the backlight unit and the display assembly of Jeong to improve spatially localized contrast in LCD panels and other displays and the display can be switchable between 2D and 3D operations, and can be configured to simultaneously drive 3D and 2D on the same screen.

Regarding claim 3, Jeong further teaches the device according to claim 1, wherein when the naked-eye stereoscopic display device is in the 3D display mode, pixels of the assembling sub image is arranged as a N*N matrix, where N is a positive integer (figs. 8A-8B, 10A-10C, 12A-12D for 3D mode).
Regarding claim 4, Jeong further teaches the device according to claim 1, 
wherein when the naked-eye stereoscopic display device is partially in the 3D display mode (figs. 8A-8B, 10A-10C,  and 12A-12D), 
the color display panel body displays a composite image assembled by the 3D image and the 2D image ([0011] displays a video signal of a 2-dimensional (2D) format in a 2D mode and displays a video signal of an N-view 3-dimensional (3D) format in a 3D mode); Gilbert [0118] displays 2D image in 2D display area and 3D image in 3D display area); 
the color display panel body comprises a 3D display region configured to display the 3D image and a 2D display region configured to display the 2D image ([0011] the light source module irradiates light in the form of a surface light source onto the lenticular lens array in the 2D mode and irradiates light in the form of a plurality of line light sources, that are spaced apart from one another at a uniform distance, onto the lenticular lens array in the 3D mode); 

the light bead array comprises a light bead lighting region corresponding to the 3D display region and a first gray adjusting region corresponding to the 2D display region ([0011] a light source module that is positioned under the lenticular lens array and irradiates light onto the lenticular lens array using a plurality of electrically individually controllable pixels, wherein the first backlit display element displays a video signal of a 2-dimensional (2D) format in a 2D mode and displays a video signal of an N-view 3-dimensional (3D) format in a 3D mode, wherein the light source module irradiates light in the form of a surface light source onto the lenticular lens array in the 2D mode and irradiates light in the form of a plurality of line light sources, that are spaced apart from one another at a uniform distance, onto the lenticular lens array in the 3D mode); 
the 3D display region displays the 3D image ([0011]), the 3D display region comprises the plurality of the assembling units configured to display the assembling sub images (35 and RGB of figs. 3, 8A-8B, 10A-10C, and 12A-12D, [0011] ); 

light beads of the light bead lighting region are all lighted up ([0010, 0011, 0034] the lenticular lens array 36 and the active light splitting element 37 uniformly irradiate light onto the image display panel 35 in the 2D mode and horizontally split light passing through the lenticular lens array 36 in the 3D mode. R, G, and B data voltages arranged in a 2D data format are supplied to the image display panel 35 in the 2D mode, and R, G, and B data voltages arranged in a 3D image data format are supplied to the image display panel 35 in the 3D mode); 
the light rays of the light bead lighting region go through the transparent region and provide the diffracted rays for corresponding assembling unit (36 and 37 of fig. 3 and figs. 8A-8B, 10A-10C, and 12A-12D ); 
and the 2D display region displays the 2D image (figs. 7A-7B, 9A-9C, and 11A-11D), the first gray adjusting region presents the first gray image corresponding to the 2D image and the light rays of which are changed in different regions and different brightness ([0033 and 0086] the electrical control to adjust the light. Gilbert teaches the light adjusting driver for adjusting backlight, 454 and 456 of fig. 4B); 
the second gray adjusting region presents the second gray image obtained by controlling and adjusting the light rays of the first gray adjusting region ([0039 and 0040]).  
Regarding claim 6, Jeong further discloses the device according to claim 5, the light source module comprises the backlight unit (38 of fig. 3) through an electrical control ([0033 and 
It is noted that Jeong teaches the backlight unit (38 of fig. 3) through the electrical control ([0033 and 0086]).
However, Jeong is silent about a light adjusting driver as claimed.
Gilbert discloses the switchable 2D/3D display (figs. 1, 2A, 2B, 4A, 4B,  8 and 9) comprises a light adjusting driver (454 of fig. 4B) for driving the backlight, dimming/polarization, and color LCD for the 2D mode and 3D mode (456, 460, and 464 of fig. 4B), wherein the display is displaying the 2D image in the 2D display area and 3D image in the 3D display area (900, 902, and 904 of fig. 9, [0118]).
Taking the teachings of Jeong and Gilbert together as a whole,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light adjust driver and the 2D and 3D display areas of Gilbert into the backlight unit and the display assembly of Jeong to improve spatially localized contrast in LCD panels and other displays and provide the display can be switchable between 2D and 3D operations, and can be configured to simultaneously drive 3D and 2D on the same screen.
Regarding claim 7, Jeong further discloses the device according to claim 6, 

the color display panel body displays a 3D image consisted of a plurality of assembling sub images (RGB and 35 of fig. 3), the color display panel body comprising a plurality of assembling traits ([0030] CFA1, LC1, TFTA1, GLS2, and POL2) configured to display the assembling sub images (RL, GL, BL and RR, GR, BR of figs. 8A and 8B);
the light source module and the light emission controlling module consist of a point light source structure providing the source of light for the image displaying module (36 and 37 of fig. 3; Examples: figs. 8A-8B, 10A-10C, and 12A-12D); 
the dot light source structure comprises transparent regions disposed on the gray-level display panel body and corresponding to the assembling traits (W and B of figs. 4-6), the transparent regions are transparent and other regions on the gray-level display panel body are opaque (W and B of figures 4-6; [0044-0046] black gray levels and white gray levels);
the light rays emitted from the light bead array go through the transparent regions and provide diffracted rays for corresponding assembling units to form parallax in viewing the image (36 of fig. 3, Examples: W of figs. 8A-8B, 10A-10C, 12A-12D, [0084], to form parallax);
Regarding claim 8, Jeong further teaches  the device according to claim 7, wherein when the naked-eye stereoscopic display device is in the 3D display mode (figs. 8A-8B, 10A-10C, 12A-12D), a region of the gray-level display panel (37 of figs. 3,  8A-8B, 10A-10C, 12A-12D) body facing a central position of the assembling unit is the transparent region (37 and W of figs. 8A-8B, 10A-10C, 12A-12D; the light bead array is all lighted up (W, 36, and 37 of fig. 8A-8B, 10A-10C, 12A-12D).  

Regarding claim 10, Jeong further teaches the device according to claim 6, wherein
when the naked-eye stereoscopic display device is in a 2D display module (Examples: figs. 7A-7B, 9A-9C, and 11A-11D) the light source module and the light emission controlling module consist of a surface light source structure providing the source of light for the image displaying module (35 of fig. 5); and 
the color display panel body displays a 2D image (35 of figs. 3, 7A-7B); 
the light bead array presents a first gray image corresponding to the 2D image (38 of figs. 3, 7A-7B, 9A-9C, and 11A-11D) and the light rays of which are changed in different regions and different brightness ([0039 and 0050]) ; 
the gray-level display panel body presents a second gray image obtained by controlling and adjusting the light rays of the first gray image (37 and W of figs. 7A-7B, 11A-11D; 33 and 37 of fig. 3, adjusting the white gray by the driver 33).
Regarding claim 11, Jeong further teaches the device according to claim 6, 
wherein when the naked-eye stereoscopic display device is partially in the 3D display mode (figs. 8A-8B, 10A-10C,  and 12A-12D), 
the color display panel body displays a composite image assembled by the 3D image and the 2D image ([0011] displays a video signal of a 2-dimensional (2D) format in a 2D mode and 
the color display panel body comprises a 3D display region configured to display the 3D image and a 2D display region configured to display the 2D image ([0011] the light source module irradiates light in the form of a surface light source onto the lenticular lens array in the 2D mode and irradiates light in the form of a plurality of line light sources, that are spaced apart from one another at a uniform distance, onto the lenticular lens array in the 3D mode); 
the gray-level display panel body comprises a transmittance controlling region corresponding to the 3D display region and a second gray adjusting region corresponding to the 2D display region ([0011] a light source module that is positioned under the lenticular lens array and irradiates light onto the lenticular lens array using a plurality of electrically individually controllable pixels, wherein the first backlit display element displays a video signal of a 2-dimensional (2D) format in a 2D mode and displays a video signal of an N-view 3-dimensional (3D) format in a 3D mode, wherein the light source module irradiates light in the form of a surface light source onto the lenticular lens array in the 2D mode and irradiates light in the form of a plurality of line light sources, that are spaced apart from one another at a uniform distance, onto the lenticular lens array in the 3D mode): 
the light bead array comprises a light bead lighting region corresponding to the 3D display region and a first gray adjusting region corresponding to the 2D display region ([0011] a light source module that is positioned under the lenticular lens array and irradiates light onto the lenticular lens array using a plurality of electrically individually controllable pixels, wherein the first backlit display element displays a video signal of a 2-dimensional (2D) format in a 2D mode and displays a video signal of an N-view 3-dimensional (3D) format in a 3D mode, wherein the 
the 3D display region displays the 3D image, the 3D display region comprises the plurality of the assembling units configured to display the assembling sub images (35 of figs. 3, 8A-8B, 10A-10C, and 12A-12D); 
a region of the transmittance controlling region (33 and 37 of fig. 3) facing a central region of the assembling unit is a transparent region, the transparent region is transparent (W of figs. 8A-8B, 10A-10C, and 12A-12D) and other regions of the transmittance controlling region are opaque (B of figs. 8A-8B, 10A-10C, and 12A-12D); 
light beads of the light bead lighting region are all lighted up ([0010, 0011, 0034] the lenticular lens array 36 and the active light splitting element 37 uniformly irradiate light onto the image display panel 35 in the 2D mode and horizontally split light passing through the lenticular lens array 36 in the 3D mode. R, G, and B data voltages arranged in a 2D data format are supplied to the image display panel 35 in the 2D mode, and R, G, and B data voltages arranged in a 3D image data format are supplied to the image display panel 35 in the 3D mode); 
the light rays of the light bead lighting region go through the transparent region and provide the diffracted rays for corresponding assembling unit (36 and 37 of fig. 3 and figs. 8A-8B, 10A-10C, and 12A-12D ); 
and the 2D display region displays the 2D image (figs. 7A-7B, 9A-9C, and 11A-11D), the first gray adjusting region presents the first gray image corresponding to the 2D image and 
the second gray adjusting region presents the second gray image obtained by controlling and adjusting the light rays of the first gray adjusting region ([0039 and 0040]).  
Regarding 13, Jeong further discloses the method according to claim 12, wherein the light source module comprises the backlight unit (38 of fig. 3) through an electrical control ([0033 and 0086]) and a light bead array connecting to the light adjusting driver ([0032] LS has arrays); the light emission controlling module comprises a second driver (33 of fig. 3) and a gray-level display panel body (37 of fig. 3) connecting to the second driven the image displaying module (35 off ig. 3) comprising a first driver (32 of fig. 3) and a color display panel body (RGB and 35 of fig. 3) connecting to the first driver (32 of fig. 3); the chief processor connects to the electrical control of the backlight (38 of fig. 3, [0033 and 0086]), the first driver (32 of fig. 3), and the second driver (33 of fig. 3).
when the naked-eye stereoscopic display device is in a 3D display mode, the color display panel body comprises a plurality of assembling units configured to display assembling sub-images (35 of fig. 3; RGB is sub-images as disclosed in figures 8A-8B, 10A-10C, and 12A-12D), a region of the gray-level display panel body facing a central position of the assembling unit is a transparent region (W of figs. 8A-8B, 10A-10C, and 12A-12D, 36 of fig. 3, W is transparent regions), 
the method comprising: 

S201: based on the 3D image display signals (3D mode in figures 8A-8B, 10A-10C, 12A-12D), the first driver drives the color display panel body to display a 3D image (32 and 35 of fig. 3); based on the 3D image display signals, the second driver drives the gray-level display panel body to let the transparent region be transparent and other regions be opaque (33 of fig. 3, W of figs. 8A-8B, 10A-10C, and 12A-12D); based on the 3D image display signals, the light adjusting electrical control drives the light bead array to the all lighted up ([0033 and 0086]): and 
S301: the light rays of the light bead array go through the transparent regions and provide diffracted rays for corresponding assembling units to form parallax in viewing the image to carry out a 3D effect (W and 36 of figs. 8A-8B, 10A-10C,  and 12A-12D, the light rays go through the transparent then diffract by the lenticular 36 to form parallax).  
It is noted that Jeong teaches the backlight unit (38 of fig. 3) through the electrical control ([0033 and 0086]).
However, Jeong is silent about a light adjusting driver as claimed.
Gilbert discloses the switchable 2D/3D display (figs. 1, 2A, 2B, 4A, 4B,  8 and 9) comprises a light adjusting driver (454 of fig. 4B) for driving the backlight, dimming/polarization, and color LCD for the 2D mode and 3D mode (456, 460, and 464 of fig. 4B), wherein the display is displaying the 2D image in the 2D display area and 3D image in the 3D display area (900, 902, and 904 of fig. 9, [0118]).

Regarding claim 14, Jeong further teaches the method according to claim 13, wherein when the naked-eve stereoscopic display device is in a 2D display mode (Examples: figs. 7A-7B, 9A-9C, and 11A-11D), the method comprises: 
S102: the chief processor receives a 2D display mode signal and after the 2D display mode signal is processed by the chief processor (31, 32, 33, 37, and 38 of fig. 3), the chief processor transmits 2D image display signals to the first driver, the second driver, and the light adjusting electrical control (32, 33, 38 of fig. 3 and [0033 and 0086], the light adjusting driver is disclosed by Gilbert, 454 of fig. 4B); 
S202: based on the 2D image display signals, the first driver drives the color display panel body to display a 2D image (32 of fig. 3); 
based on the 2D image display signals, the light adjusting driver drives the light bead array to present a first gray image corresponding to the 2D image and the light rays of which are changed in different regions and different brightness (LS and 38 of fig. 3; [0033 and 0086] the backlight unit in 2D mode through an electrical control); 

S302: after the light rays of the first gray image are controlled and adjusted via the second gray image (37 of fig. 3), a surface light source is provided to the color display panel body (35-37 of fig. 3, figs. 7A-7B, 9A-9C, and 11A-11D).  
Regarding claim 15, Jeong further teaches the method according to claim 13, wherein pixels of the assembling sub image is arranged as a N*N matrix, where N is a positive integer (RGB of figs. 7A-7B, 9A-9C, and 11A-11D)
Regarding claim 16, Jeong further discloses the method according to claim 13, 
wherein when the naked-eye stereoscopic display device is partially in the 3D display mode (figs. 8A-8B, 10A-10C,  and 12A-12D), 
the color display panel body displays a composite image assembled by the 3D image and the 2D image ([0011] displays a video signal of a 2-dimensional (2D) format in a 2D mode and displays a video signal of an N-view 3-dimensional (3D) format in a 3D mode); see also Gilbert [0118]); 
the color display panel body comprises a 3D display region configured to display the 3D image and a 2D display region configured to display the 2D image ([0011] the light source module irradiates light in the form of a surface light source onto the lenticular lens array in the 2D mode and irradiates light in the form of a plurality of line light sources, that are spaced apart from one another at a uniform distance, onto the lenticular lens array in the 3D mode); 

the light bead array comprises a light bead lighting region corresponding to the 3D display region and a first gray adjusting region corresponding to the 2D display region ([0011] a light source module that is positioned under the lenticular lens array and irradiates light onto the lenticular lens array using a plurality of electrically individually controllable pixels, wherein the first backlit display element displays a video signal of a 2-dimensional (2D) format in a 2D mode and displays a video signal of an N-view 3-dimensional (3D) format in a 3D mode, wherein the light source module irradiates light in the form of a surface light source onto the lenticular lens array in the 2D mode and irradiates light in the form of a plurality of line light sources, that are spaced apart from one another at a uniform distance, onto the lenticular lens array in the 3D mode); 
the 3D display region displays the 3D image, the 3D display region comprises the plurality of the assembling units configured to display the assembling sub images (35 of figs. 3, 8A-8B, 10A-10C, and 12A-12D); 

the method comprising: 
S103: the chief processor receives a partial 3D display mode signal and after the partial 3D display mode signal is processed by the chief processor (2D/3D inputs and 31 of fig. 3; 3D mode in figures 8A-8B, 10A-10C, and 12A-12D), 
the chief processor transmits 2D/3D region signals (2D/3D of fig. 3), the 3D image display signals (figs. 8A-8B, 10A-10C, and 12A-12D), and 
2D image display signals to the first driver (32 of fig. 3, 2D mode in figures 7A-7B, 9A-9C, and 11A-11D), 
transmits the 2D/3D region signals (2D/3D of fig. 3) and the 2D image display signals to the second driver (33 of fig. 3, 2D mode in figures 7A-7B, 9A-9C, and 11A-11D), and 
transmits the 2D/3D region signals (2D/3D of fig. 3) and the 2D image display signals to the light adjusting driver ([0033 and 0086] the electrical control the backlight. The light adjusting driver is disclosed by Gilbert that have been modified, 454 and 456 of fig. 4B); 
S203: based on the 2D/3D region signals (2D/3D of fig. 3), the 2D image display signals (figs. 7A-7B, 9A-9C, and 11A-11D), and the 3D image display signals (figs. 8A-8B, 10A-10C, and 12A-12D), the first driver drives the color display panel body (35 of fig. 3) to display the 2D image in the 2D display region and display the 3D image in the 3D display region ([0010 and 
based on the 2D/3D region signals (2D/3D of fig. 3) and the 2D image display signals (figs. 7A-7B, 9A-9C, and 11A-11D), 
the light adjusting driver drives light beads of the light bead lighting region to be all lighted up and drives the first gray adjusting region to present a first gray image corresponding to the 2D image ([0033 and 0086] electrical control the backlight 38 of figure 3. The light adjusting driver is disclosed by Gilbert that have been modified, 454 and 456 of fig. 4B); 
based on the 2D/3D region signals (2D/3D of fig. 3) and the 2D image display signals (figs. 7A-7B, 9A-9C, and 11A-11D), 
the second driver drives the transparent regions of the transmittance controlling region to be transparent (W of figs. 8A-8B, 10A-10C, and 12A-12D) and drives other regions of the transmittance controlling region to be opaque (37 of fig. 3, B of figs. 8A-8B, 10A-10C, and 12A-12D, and drives the second gray adjusting region to display a second gray image obtained by 
S303: the light rays of the light bead lighting region go through the transparent regions and provide the diffracted rays for the assembling units corresponding to the 3D display region  to form parallax in viewing the image to carry out a 3D effect (36 and 37 of figs. 3, 8A-8B, 10A-10C, and 12A-12D; [0011] the light source module irradiates light in the form of a surface light source onto the lenticular lens array in the 2D mode and irradiates light in the form of a plurality of line light sources, that are spaced apart from one another at a uniform distance, onto the lenticular lens array in the 3D mode); 
after the light rays of the first gray image of the first gray adjusting region are controlled and adjusted via the second gray image of the second gray adjusting region, a surface light source is provided to the 2D display region (33 and 37 of fig. 3, figs. W of fig. 7A-7B, 9A-9C, and 11A-11D; [0011] the light source module irradiates light in the form of a surface light source onto the lenticular lens array in the 2D mode and irradiates light in the form of a plurality of line light sources, that are spaced apart from one another at a uniform distance, onto the lenticular lens array in the 3D mode).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	PARK et al. (US 20120013601 A1) discloses a stereoscopic image display device and a method of controlling a backlight thereof capable of reducing a 3D crosstalk when displaying stereoscopic images using a BDI.	


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425